DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 2/2/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants further elected the 5th species, on p.4 in claim 40 in the supplemental response filed 3/19/21 which corresponds to the indazole ring-i.e. where all Y1-Y3 are carbons. The examiner will also examine the optional fusion at R4/Y1 for said ring system. Thus the present claims read in whole or in part on 1,6,11,15,21 and 40-42. Claim 4 is withdrawn as being drawn to an azaindole core. As stated in the previous action the various cores are not art-recognized equivalents and require separate electronic/CPC searches to determine patentability over existing art.
Applicants are advised that said claims will be examined fully with respect to the elected species and further to determine patentability of remaining claims as they pertain to related subject matter. No art was found for the elected species or for remaining subject matter directed to indazoles but the following rejections apply.
Specification
The abstract of the disclosure is objected to because it does not convey the nature of the invention by way of a structural formula.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,6,11,15,21 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Other than the diazepino-fused and oxazepino-fused compounds shown in the table in the specification, the nature of intended atoms as ring members is not defined. Note In re Wiggins 179 USPQ 421 regarding such terminology.
2. Claim 40 recites “comprising” which is open-ended language and thus implies more than what is positively recited. See MPEP 2173.05(h) 2nd paragraph for alternate acceptable language .
3. Claim 41 is recited as a composition claim yet no carrier is recited although specification does describe such. One needs at least two components to form a composition. Also, the intended uses in the claim are superfluous as they are not given any material weight. Note In re Tuominen 213 USPQ 89 andMPEP 2111.02.
4. Claim 42 is not further limiting the scope of any of the preceding claims from which they depend based on remarks made directly above.
Also in 42 note several of the claims within “1-7” have been cancelled.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The tetrahydrofuranyl species appearing on the 2nd page of claim 40 are outside the scope of claim 1. Note Rh is limited to an alkyl group.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1,6,11,15,21 and 40-42 are rejected under 35 U.S.C.
or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification,
while being enabling for salts, hydrates, solvates and stereoisomers within the scope of “pharmaceutically acceptable form”, does not reasonably provide enablement for any and all, prodrugs including esters, “isomers” and labelled isotopes. Applicants provide no reasonable assurance that any and all known prodrugs  will have the ability to regenerate in vivo to the instant compounds by one or more biological processes.  It is not the norm that one can predict with any degree of accuracy a particular prodrug form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without actual testing in vivo .  Pursuant to In re Wands, 8 USPQ2d 1400, factors such as 1) direction or guidance- there is no mention of specific prodrugs for instant compounds just citation of various text books and articles; 2) presence or absence of working examples- there is none in the present case; 3) breadth of the claims- scope is easily in the billions; and 4) quantity of experimentation needed to make or use the invention must be considered to determine if undue experimentation is present.  With regard to quantity of experimentation needed, note Burger, provided with this action which emphasizes the many experimental factors for consideration for a successful prodrug as well as the difficulty in extrapolating data from one species to another. See p.976. Also, see Banker provided with this action, who in the first sentence of the 3rd paragraph on p.596 states that “extensive development must be undertaken to find the correct chemical modification for a specific drug.” In view of all these factors undue experimentation would be required to practice the invention.

include billions of additional compounds covered by the claims’ scope
that has the same molecular formula. In the absence of any guidance in
the specification, nothing short of extensive synthesis and testing would
be needed to determine if any such “isomeric” compound would have the
activity needed to practice the invention. For scope of isotope labels there is no one synthetic preparation to incorporate all such isotopes of which there are many into instant compounds. Considering the number of possible radioisotopes and
differing sites where these may be placed and the number of compounds
to be labelled, this is a very large quantity of experimentation. No
labelled starting materials are taught. There are no working examples of
any labelled form. Evans in Principles of Radiopharmacology provided in earlier parent
 says in the first sentence, 2nd paragraph on p.11 “[i]sotopic
labeling with carbon-14…. provides a challenge to the ingenuity of the
biochemist or organic chemist.” In a later paragraph on p.13 it is stated
that preparations are normally multistage. Starting materials for the
labeled atom is usually derived from barium [ 14C] carbonate or from carbon dioxide as discussed at the bottom of p.13. Applicants do not disclose any process for introducing 
14C  much less the many other natural and artificial isotopes. Some of these have long half-lives which permit routine laboratory equipment but others have very short half-lives
and emit high-energy radiation which would require special facilities for handling.


Claims 1,6,11,15,21 and 41-42 are rejected under judicial doctrine as being drawn to an improper Markush group. The Markush at  Y3 as N  covered by the claims rejected herein is drawn to a distinct invention for reasons set forth in the lack of unity requirement. The resulting azaindazole is not an art-recognized equivalent of elected  indazole as evident at the very least by the art cited by the PCT search report which evidences differing patentability issues and there is no evidence of record that the pyrazole ring  common to said cores contribute solely to the instant physiological activity. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Deletion of nonelected subject matter would overcome this rejection.
Applicants’ IDS filed 7/26/19 has been considered. Note WO’502 is not seen in the file but the US equivalent, US’993, has been cited on the PTO-892 accompanying this action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624